UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, °
Plaintiff, SCHEDULING ORDER
~apainst- 21 Mag. 2586
ERIC WALKER,
Defendant.
en ee x

The Court has scheduled an arraignment for July 15, 2021 at 2:30 p.m. before Magistrate
Judge Judith C. McCarthy using the Microsoft Teams platform. Counsel will be provided with
a link to connect to the conference via video.

Members of the press and public may call 917-933-2166 and enter access code 141 898
424# to listen to the proceeding, but will not be permitted to speak during the conference.
Persons granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. See Local Civil Rule 1.8.
Violation of these prohibitions may result in sanctions, including removal of court issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any other
sanctions deemed necessary by the Court.

Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,
available on the Court's website, and comply with the rules regarding conferences.

Dated: July 12, 2021

White Plains, New York

SO ORDERED:

OC Vicatelh) C. /¥) ° (he af Prego
JUDITH C. McCARTHY
United States Magistrate Judge

 

 
